FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of February, 2012 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 4 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: An announcement regarding approval obtained on Shantou Port Haimen Terminal Zone Huaneng Coal Transit Base Project of Huaneng Power International, Inc. (the “Registrant”), made by the Registrant on February 9, 2012. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. OVERSEAS REGULATORY ANNOUNCEMENT APPROVAL OBTAINED ON SHANTOU PORT HAIMEN TERMINAL ZONE HUANENG COAL TRANSIT BASE PROJECT This announcement is issued pursuant to Rules 13.09(1) and (2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the ÒCompanyÓ) announced that Shantou Port Haimen Terminal Zone Huaneng Coal Transit Base Project (the ÒProjectÓ) (of which the Company owns 60% equity interest) was recently approved by the National Development and Reform Commission of the People’s Republic of China. The Project proposes to transform and newly construct a 70,000 Dead Weight Tonnage (ÒDWTÓ) coal unloading berth each, newly construct a 50,000 DWT coal loading berth and a 3,000 DWT multi-purpose berth, with a planned annual throughput capacity of 22.7 million tons, including ship unloading capacity of 21.5 million tons and ship loading capacity of 1.2 million tons. The total investment amount of the Project is estimated to be approximately RMB2.442 billion, 30% of which is capital contribution to be funded by the Company, China Power Investment Corporation and Shantou Port Group Corporation in proportion of 60%, 20% and 20%, respectively. The remaining investment is to be funded by bank loans. By Order of the Board Huaneng Power International, Inc. Gu Biquan Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi Shao Shiwei (Executive Director) (Independent Non-executive Director) Huang Long Wu Liansheng (Non-executive Director) (Independent Non-executive Director) Li Shiqi Li Zhensheng (Non-executive Director) (Independent Non-executive Director) Huang Jian Qi Yudong (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Zhang Shouwen (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Liu Shuyuan (Non-executive Director) Xu Zujian (Non-executive Director) Huang Mingyuan (Non-executive Director) Beijing, the PRC 9 February 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By /s/ Gu Biquan Name: Gu Biquan Title: Company Secretary Date:February 9, 2012
